



EXHIBIT 10.90


FIRST AMENDMENT TO THE
NAVISTAR, INC.
MANAGERIAL RETIREMENT OBJECTIVE PLAN


WHEREAS, Navistar, Inc. (the "Company") maintains the Navistar, Inc. Managerial
Retirement Objective Plan, as amended and restated effective June 1, 2016 (the
"Plan"); and


WHEREAS, the Company has reserved the right to amend the Plan pursuant to
Section 7.3 therein;


NOW THEREFORE BE IT RESOLVED, that by virtue and in exercise of the power to
amend the Plan reserved to the Company, the Plan be and is hereby amended, as
follows:


1.
Effective as of January 1, 2017, by amending Section 1.19 of the Plan to read in
its entirety as follows:



"1.19     ‘RPSE’ shall mean the Navistar, Inc. Retirement Plan for Salaried
Employees, as may be amended from time to time, and, on and after January 1,
2017, its continuing benefit structure within the Navistar, Inc. Salaried
Employees Pension Plan."


2.
Effective as of June 1, 2016, by amending the first sentence of Section 3.3 of
the Plan by deleting the first occurrence of the phrase "to receive".

3.
Effective as of December 30, 2016, by amending Sections 2.4 and 3.4 of
Supplement A to the Plan by inserting immediately after the phrase "The
Retirement Plan for Employees of IC Bus, LLC, as may be amended from time to
time," the following:



"and, on and after December 30, 2016, the Navistar, Inc. Salaried Employees
Pension Plan (to the extent it is applicable to participants spun off from the
Retirement Plan for Employees of IC Bus, LLC), as may be amended from time to
time. "




* * * * * * *




DM_US 82871448-1.073825.0022





